Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III Figs. 3 and 6 corresponding to claims 1-16 in the reply filed on 10/13/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the phrase “are newly stored” where the term “newly” is a relative term which renders the claim indefinite. The term “newly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmavaara; Kalle US 20190364435.
Regarding Claim 1, Ahmaaara discloses An electronic device for spectrum management (See Ahmavaara Fig. 11, Fig. 8, Fig, 6 Spectrum Server Fig. 2B [0012] SAS 200(1)-200(X), [0017] “..The arbitrating server (e.g., spectrum server) may be part of the spectrum access system (SAS) or it could be a logically separate server such as a coexistence management server. There may be one or several spectrum servers..”), comprising:
	processing circuitry configured to perform control to transmit to and/or receive from at least one first spectrum management node  (See Ahmavaara Fig. 6B proxy [0056] domain proxy 508, which centralizes and facilitates communications with the spectrum server 504); Fig. 2B [0017] “one of several spectrum servers”), spectrum supply and demand information, wherein the spectrum supply and demand information is related to spectrum supply and demand of a wireless network management node managed by the electronic device and/or the first spectrum management node (See Ahmavaara where transmitted information assigned access or coexistence status information received information Fig. 2B, [0012] “..The SAS 200(1)-200(X) also accesses FCC databases 206 regarding PAL access to the spectrum…”; Fig. 8, [0076] “..the spectrum server 504 can initially assign access to some or all channels of the CBRS frequency band to solicit radio condition determinations and/or reports from the network entities 800(1)-800(K), or the channels can be assigned until the spectrum server 504 receives coexistence status information from the network entities 800(1)-800(K)…”  Fig. 10, [0080], Fig. 6B).

Regarding Claim 2, Ahmavaara discloses wherein the spectrum supply and demand information comprises at least one of spectrum remising information and spectrum demand information (See Ahmavaara FIG. 10 [0080] The process 1000 can comprise receiving a request for access to the plurality of frequency ranges (e.g., frequency channels in the CBRS band) from a plurality of RANs 500(A)-500(C) (block 1002), though this is not necessary. The process 1000 also comprises receiving from a network entity (e.g., 800(1)) an indication of a coexistence status between a first radio node (e.g., 506(A2)) associated with the network entity (e.g., 800(1)) and a second radio node (e.g., 506(B1)) (block 1004; Fig. 2B, [0012] “..The SAS 200(1)-200(X) also accesses FCC databases 206 regarding PAL access to the spectrum…”).
Regarding Claim 3, Ahmavaara discloses wherein the processing circuitry is further configured to: determine, based on the spectrum supply and demand information, a spectrum allocation manner with respect to the wireless network management node managed by the electronic device and/or the first spectrum management node (See Ahmavaara FIG. 10 [0080] The process 1000 also comprises facilitating access to a plurality of radio frequency channels based on the indication of the coexistence status (block 1006). In some cases, facilitating access includes dividing access to the plurality of radio frequency ranges among the plurality of RANs 500(A)-500(C) such that for each intolerability declaration the intolerable interference is avoided. Fig. 8, [0077] “..the spectrum server 504 assigns and/or reassigns channels to the radio nodes 506(1)-506(P) (block 810)…”);
	and perform control to transmit information indicating the determined spectrum allocation manner to the first spectrum management node (See Ahmavaara Fig. 8, [0077] “..The updated channel assignments are then transmitted to the radio nodes 506(1)-506(P) (block 812)…”; see also Fig. 6B proxy [0056] domain proxy 508, which centralizes and facilitates communications with the spectrum server 504).  

Regarding Claim 4, Ahmavaara discloses wherein the processing circuitry is further configured to:
	perform control to receive information on a spectrum allocation manner determined by the first spectrum management node with respect to the wireless network management node managed by the electronic device and/or the first spectrum management node (See Ahmavaara FIG. 10 [0080]The process 1000 also comprises receiving from a network entity (e.g., 800(1)) an indication of a coexistence status between a first radio node (e.g., 506(A2)) associated with the network entity (e.g., 800(1)) and a second radio node (e.g., 506(B1)) (block 1004). In some cases, receiving the indication of the coexistence status can include receiving one or more intolerability declarations 704(1)-704(4), each intolerability declaration 704(1)-704(4) indicating an intolerable interference between a respective first RAN and a respective second RAN of the RANs 500(A)-500(C).);
and verify the spectrum allocation manner determined by the first spectrum management node (See Ahmavaara FIG. 10 [0080] The process 1000 also comprises facilitating access to a plurality of radio frequency channels based on the indication of the coexistence status (block 1006). In some cases, facilitating access includes dividing access to the plurality of radio frequency ranges among the plurality of RANs 500(A)-500(C) such that for each intolerability declaration the intolerable interference is avoided). 

Regarding Claim 5, Ahmavaara discloses wherein the processing circuitry is configured to verify the spectrum allocation manner determined by the first spectrum management node according to the following conditions:
ensuring spectrum usage of a specific user equipment or causing interference on the specific user equipment to be within a predetermined range; and spectrum allocation satisfying spectrum supply and demand of the wireless network management node (See Ahmavaara FIG. 10 [0080] The process 1000 also comprises facilitating access to a plurality of radio frequency channels based on the indication of the coexistence status (block 1006). In some cases, facilitating access includes dividing access to the plurality of radio frequency ranges among the plurality of RANs 500(A)-500(C) such that for each intolerability declaration the intolerable interference is avoided.). 

Regarding Claim 6, Ahmavaara discloses wherein the processing circuitry is further configured to:
	perform control to store information on a spectrum allocation manner determined by the electronic device or information on the verified spectrum allocation manner determined by the first spectrum management node (See Ahmavaara Fig. 5, [0054] “..The server may also store or otherwise maintain a coexistence status estimate based on coexistence status information received from one or more network entities…”). 
Regarding Claim 12, Ahmavaara discloses wherein the processing circuitry is further configured to:
in a case where a predetermined number of pieces of spectrum allocation manner information are newly stored, perform control to notify a spectrum allocation manner indicated by spectrum allocation manner information preceding the predetermined number of pieces of spectrum allocation manner information to the wireless network management node managed by the electronic device (See Ahmavaara Fig. 8, [0077] “..the spectrum server 504 assigns and/or reassigns channels to the radio nodes 506(1)-506(P) (block 810)…” where assignments also indicate preceding spectrum allocation manner information as broadly claimed).

Regarding Claim 14, Ahmavaara discloses wherein the electronic device operates as a second spectrum management node (See Ahmavaara Fig. 5, [0054] The arbitrating server (e.g., spectrum server 504) may be part of a SAS 200(1) or it could be a logically separate server such as a coexistence management server (C.times.M).. there may be more than one spectrum server 504; Fig. 2B [0012] SAS 200(1)-200(X)). 

Regarding Claim 15, Ahmavaara discloses wherein the electronic device is configured at a Spectrum Access System SAS side or a Co-existence Manager CxM side (See Ahmavaara Fig. 5, [0054] The arbitrating server (e.g., spectrum server 504) may be part of a SAS 200(1) or it could be a logically separate server such as a coexistence management server (C.times.M).. there may be more than one spectrum server 504; Fig. 2B [0012] SAS 200(1)-200(X)) , and the wireless network management node comprises a Citizens Broadband Radio Service Device CBSD (See Ahmavaara Fig. 5, [0054] RAN 500 configured to deploy telecommunications services from a core network 502, and including CBSDs in communication with an arbitrating server, such as a spectrum server 504; Fig. 2, [0012] CBSDs 202(1)-202(Y)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara; Kalle US 20190364435 in view of SEVINDIK; VOLKAN US 20210176132

Regarding Claim 7, Ahmavaara discloses the storage is performed (See Ahmavaara Fig. 5, [0054] “..The server may also store or otherwise maintain a coexistence status…”).
Ahmavaara does not explicitly disclose wherein the storage is performed in a form of blockchain.
Sevindik teaches wherein the storage is performed in a form of blockchain (See Sevindik Fig. 4, 106-0118, [0030] spectrum rent procedure [0031] This transaction is recorded in smallcell blockchain 320.  Fig. 8 smallcell blockchain 806 )
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ahmavaara to include the noted teachings of Sevindik, in order to optimizing and managing smallcell network with blockchain technology (Sevindik [0001])
Regarding Claim 8, Ahmavaara discloses the processing circuitry is further configured to a plurality pieces of new spectrum allocation manner information are received (See Ahmavaara FIG. 10 [0080] receiving one or more intolerability declarations 704(1)-704(4)).
Ahmavaara does not explicitly disclose in a case where a plurality pieces of new spectrum allocation manner information are received within a specific period of time, select one having the earliest publication time therefrom to perform the verification. 
Sevindik teaches in a case where a plurality pieces of new spectrum allocation manner information are received within a specific period of time, select one having the earliest publication time therefrom to perform the verification (See Sevindik where selection of one via random number meets claim limitation since manner of determining earliest publication time or verification is not recited in claim [0035] FIG. 9 shows the architecture of smallcell network 600 where two smallcells request the same amount of spectrum resources at the same time, where at that location there is only one set of spectrum resource available which is the spectrum resource two smallcells request to rent at the same time. Each smallcell requesting the spectrum to rent sends the request to all other smallcells in the network.)

Regarding Claim 9, the combination teaches wherein the processing circuitry is further configured to: in a case where a plurality pieces of new spectrum allocation manner information having the same block serial number are received, select one having the earliest publication time therefrom to perform the verification (See Sevindik where selection of one via random number meets claim limitation since manner of determining earliest publication time or verification is not recited in claim [0035] “FIG. 9 shows the architecture of smallcell network 600 where two smallcells request the same amount of spectrum resources at the same time, where at that location there is only one set of spectrum resource available which is the spectrum resource two smallcells request to rent at the same time. Each smallcell requesting the spectrum to rent sends the request to all other smallcells in the network.” )
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Sevindik, in order to optimizing and managing smallcell network with blockchain technology (Sevindik [0001])
Regarding Claim 13, the combination teaches wherein the processing circuitry is further configured to:	in a case where a predetermined number of blocks are newly stored, perform control to notify a spectrum allocation manner indicated by a block preceding the predetermined number of blocks to the wireless network management node managed by the electronic device (See Ahmavaara Fig. 8, [0077] “..the spectrum server 504 assigns and/or reassigns channels to the radio nodes 506(1)-506(P) (block 810)…” where assignments also indicate preceding spectrum allocation manner information as broadly claimed). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara; Kalle US 20190364435 in view of Wang; Yuanyuan et al. US 20140192825 A1

Regarding Claim 10, Ahmavaara discloses wherein the processing circuitry is further configured to: perform control to send a request for performing information synchronization to the first spectrum management node (See Ahmavaara Fig. 8, [0077] “..The updated channel assignments are then transmitted to the radio nodes 506(1)-506(P) (block 812)…”).
Ahmavaara does not explicitly disclose in a case where a time window identifier of received new spectrum allocation manner information is not continuous with a time window identifier of currently stored spectrum allocation manner information, perform control to send a request for performing information synchronization to the first spectrum management node.
Wang teaches in a case where a time window identifier of received new spectrum allocation manner information is not continuous with a time window identifier of currently stored spectrum allocation manner information, perform control to send a request for performing information synchronization to the first spectrum management node (See Wang [0034]” ..the packet gap determiner 215 determines a packet gap. The packet gap represents a packet loss of a packet being communicated over a network… the synchronization frame requester issues at least one synchronization frame request 240. The synchronization frame time-out projector 265 projects the time-outs for the at least one synchronization frame request 240…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ahmavaara to include the noted teachings of Wang, in order to improve error resilience in communication over a network (Wang [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara; Kalle US 20190364435 and SEVINDIK; VOLKAN US 20210176132 in view of Wang; Yuanyuan et al. US 20140192825 A1

Regarding Claim 11, the combination teaches wherein the processing circuitry is further configured to: perform control to send a request for performing information synchronization to the first spectrum management node (See Ahmavaara Fig. 8, [0077] “..The updated channel assignments are then transmitted to the radio nodes 506(1)-506(P) (block 812)…”).
The combination does not explicitly disclose in a case where a block serial number of received new spectrum allocation manner information is not continuous with a serial number of a currently stored blockchain, perform control to send a request for performing information synchronization to the first spectrum management node.
Wang teaches i in a case where a block serial number of received new spectrum allocation manner information is not continuous with a serial number of a currently stored blockchain, perform control to send a request for performing information synchronization to the first spectrum management node (See Wang [0034]” ..the packet gap determiner 215 determines a packet gap. The packet gap represents a packet loss of a packet being communicated over a network… the synchronization frame requester issues at least one synchronization frame request 240. The synchronization frame time-out projector 265 projects the time-outs for the at least one synchronization frame request 240…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Wang, in order to improve error resilience in communication over a network (Wang [0001]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmavaara; Kalle US 20190364435 in view of SUN; Chen et al.US  20200351899.

Regarding Claim 16, Ahmavaara discloses the wireless network management node comprises a Wireless Access System WAS or a Radio Local Area Network RLAN (See Ahmavaara Fig. 3, [0043] small cell RAN 304, CBSD radio node and also Fig. 5, [0054] RAN 500).
Ahmavaara does not explicitly disclose the electronic device is configured at a C3 instance side.
Sun teaches the electronic device is configured at a C3 instance side (See Sun [0041] spectrum manager as central controller and coordinator (C3)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ahmavaara to include the noted teachings of Sun, in order to improve spectrum allocation technology in wireless network (Sun [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647